Title: From George Washington to Lewis Morris, Jr., 6 October 1781
From: Washington, George
To: Morris, Lewis, Jr.,Greene, Nathanael


                  
                     Camp before York 6th October 1781
                  
                  Memorandums for Lt Colo. Morris to be communicated to no person but to Major General Greene.
                  General Greene to be informed fully as he has been shortly by letter that there was no alternative left—Count de Grasse’s destination was fixed to the Chesapeak and therefore as Lord Cornwallis was found there and in a most inviting situation, the operation against him took place of necessity.
                  General Greene to be informed in the most confidential manner that the stay of Count de Grasse upon this Coast is limited, and that should the present operation prove lengthy he will exceed the instructions of his Court by staying to the end of it, which however he seems inclined to do at all hazards.
                  That when Count de Grasse goes off this Coast he cannot consistent with his orders leave more than 2 ships with Count de Barras.
                  From the two foregoing Articles it appears that we cannot flatter ourselves with a combined operation against Charles town however the thing is to be wished.
                  Colo. Morris will inform General Greene that every aid independent of a naval one will be offered him the moment the operation in hand is finished—and that the Admiral will be requested, if he can do it with convenience, to carry the intended reinforcements to Carolina by Water—The troops which will certainly be sent will be the Virginia Regt 2 Pennsylvania and 2 Maryland Regiments of Foot amounting at present to 1500 fit for duty and as many of Whites—Maryland and Baylors Cavalry as can be mounted—Cloathed and equipped—About 500 more Pennsylvanians are coming on and another Maryland Regt is forming—about 200 of which were at Annapolis, but they were mostly Levies to serve ’till Decemr next and if they cannot be reinlisted it will not be worth while to march them.
                  Colo. Morris will inform General Greene in the sincirest manner that there are but two motives which can possibly induce Genl W—— to take the command to the southward—One, the Order of C---- to refrain thither—the other—the French Army going there—In the last case Count R---- would command if Genl W---- did not go in person—Genl Washington wishes, not only from his personal regard to Genl Greene but from principles of generosity and justice to see him crowned with those Laurels which from his unparalled exertions he so richly deserves.
                  Colo. Morris is fully acquainted with the progress of our operations up to their present stage and with our prospects and can therefore give General Greene the amplest satisfaction upon those points.
                  Continuation of Memorandum for Colo. Morris
                  Genl Greene will keep His Excellency frequently informed in the most pointed & expeditious Manner, of every Circumstance, worthy of Communication, which may relate either to his own Army—or to the Enemys  Movements, Strength & probable designs—Particularly he will give the earliest Information respectg the Resources of the Country in Point of Provisions necessary to support a large Body of Troops—And as the French Ships, will only transport (if they can do that) the troops & just Drop them on their Way—without the least stay for their protection; it will be absolutely necessary that Genl Washington should be acquainted with the Opinions of Genl Greene, as to the Point of Debarkation which Genl Greene will probably fix at some Place where, he will be at Hand for their Support, if necessary, & at which he will be able to afford them that Aid in provisions, which they will probably find necessary.
                  The above Memorandums are to be destroyed by Colo. Morris as soon as he has committed them to his Memory.
                  
               